MEMORANDUM **
Appellant Ivan Hurd, on behalf of his minor daughter Brandy Hurd, appeals from summary judgment against his claims that schoolteacher Julie Hansen violated Brandy’s substantive due process and equal protection rights by giving her a “C” grade in a seventh-grade physical education class. Appellee Tom Bates was alleged to be liable as the supervisor of appellee Hansen. We affirm.
Assuming, without deciding, that Hansen’s grading decision could have implicated property or liberty interests protected by substantive due process, it was not arbitrary. Regents of the Univ. of Mich. v. Ewing, 474 U.S. 214, 223, 106 S.Ct. 507, 88 L.Ed.2d 523 (1985). That is, the grading decision was not “such a substantial departure from accepted academic norms as to demonstrate that [Hansen] did not actually exercise professional judgment.” Id. at 225, 106 S.Ct. 507.
Further, Hurd has failed to establish, as a disputed issue of fact, that Hansen’s grading decision was motivated by improper racial bias or personal animus towards Brandy rather than by Brandy’s failure to cooperate and poor effort in class. Therefore, summary judgment on Hurd’s equal protection claim was proper.
Because we affirm summary judgment on the grounds relied on by the magistrate judge, we need not reach appellees’ alternative arguments for dismissal. AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.